DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, 22, 23, 25, 27, 28, 30, 32, 33, 35, and 37 - 40  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al, “Neural Network-Based Arithmetic Coding of Intra Prediction Modes in HEVC”, CAS Key Laboratory of Technology in Geo-Spatial Information Processing and Application System, University of Science and Technology of China, Hefei 230027, China, VCIP 2017, Dec. 10 - 13.
As per claim 18, Song discloses a method of video encoding comprising:

determining a context for the bin of the syntax element, said context being associated with said syntax element (Section I); and
entropy encoding the bin of the syntax element based on the determined context:
wherein said accessing a bin of a syntax element comprises (Section I)
10determining, for the syntax element, a prediction of the syntax element by applying a neural network on data encoded prior to said syntax element, said data encoded prior to said syntax element comprising spatial and temporal information relative to a block previously encoded or to the current block (Section I and III); and
determining a bin of the syntax element based on the relevance of the 15prediction of the syntax element (Section I and III).
As per claim 20, Song discloses the method according to claim 18, wherein the syntax element is an integer value, and the value representative of the difference between the prediction and the syntax element is the difference between the  prediction and the value of the syntax element (Section III).
As per claim 22, Song discloses the method according to claim 18, wherein said data encoded prior to said syntax element 25comprises at least one among:
the values of a previously encoded syntax elements of the same type in a neighborhood of the current block; the reconstructed samples in the L-shape of the current block; the prediction samples of the current block;30 the reconstructed residuals of the current block; the samples in the L-shape of a reference block for the current block when the current block is coded in inter; the motion field for the current block when the 
Regarding claim 23, arguments analogous to those presented for claim 18 are applicable for claim 23.
Regarding claim 25, arguments analogous to those presented for claim 20 are applicable for claim 25.
Regarding claim 27, arguments analogous to those presented for claim 22 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 18 are applicable for claim 28.
Regarding claim 30, arguments analogous to those presented for claim 20 are applicable for claim 30.
Regarding claim 32, arguments analogous to those presented for claim 22 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 18 are applicable for claim 33.
Regarding claim 35, arguments analogous to those presented for claim 20 are applicable for claim 35.
Regarding claim 37, arguments analogous to those presented for claim 22 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 18 are applicable for claim 38.
claim 39, arguments analogous to those presented for claim 18 are applicable for claim 39.
Regarding claim 40, arguments analogous to those presented for claim 18 are applicable for claim 40.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487